Citation Nr: 0112440	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  96-44 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic urticaria 
and dyshidrotic eczema.  

2.  Entitlement to an increased evaluation for atopic 
dermatitis, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1974 to July 
1976.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and December 1997 rating 
decisions of the Montgomery, Alabama Regional Office (RO).  
The June 1996 rating decision continued a 10 percent 
disability evaluation for the veteran's service-connected 
atopic dermatitis.  The December 1997 rating decision, in 
pertinent part, denied service connection for chronic 
urticaria and dyshidrotic eczema and denied the veteran's 
claim for entitlement to a total rating for compensation 
purposes based on individual unemployability.  In November 
1998, the Board remanded this appeal to the RO to obtain 
private and/or Department of Veterans Affairs (VA) treatment 
records, to obtain records from the Social Security 
Administration and to afford the veteran a VA dermatological 
examination.  The veteran has been represented throughout 
this appeal by the American Legion.  


REMAND

The veteran asserts on appeal that she is entitled to service 
connection for chronic urticaria and dyshidrotic eczema.  The 
veteran also avers that she is entitled to an increased 
disability evaluation for her service-connected atopic 
dermatitis and to a total rating for compensation purposes 
based on individual unemployability.  The appellant maintains 
that there is an allergic basis for all of these disorders 
and that the Social Security Administration has recognized 
that she is unable to work as a result.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In reviewing the record, the Board notes that the March 1999 
VA dermatological examination report did not comply with the 
Board's November 1998 remand instructions.  The November 1998 
remand requested, in part, that the veteran be afforded a VA 
dermatological examination and that the claims folder be 
reviewed prior to the examination.  The examiner was 
requested to specifically indicate the manifestations 
attributable solely to the veteran's service-connected atopic 
dermatitis and to address any such manifestations pursuant to 
the criteria indicated under diagnostic code 7806.  An 
opinion was also requested from the examiner concerning the 
extent to which the veteran's service-connected atopic 
dermatitis, as opposed to disability attributable to non-
service-connected disorders, interferes with her prospects of 
obtaining and retaining substantially gainful employment.  
The examiner was further requested to express an opinion as 
to the etiology and approximate date of onset of any 
diagnosed dermatological disorder, other than the veteran's 
service-connected atopic dermatitis.  Specifically, the 
examiner was requested to address whether there are 
manifestations of a skin disorder unrelated to the veteran's 
service-connected atopic dermatitis, and if so, to delineate 
with some degree of clinical specificity which manifestations 
are reasonably associated with the service-connected disorder 
as opposed to those which are not.  

The March 1999 VA dermatological examination report included 
a notation that the report was based on "history", the 
examination, and medical records from the dermatology 
department of the University of Alabama.  There is no 
indication that the examiner reviewed the remainder of the 
claims folder.  The examiner reported that the veteran had 
moderate to severe scarring of the cheeks.  There were 
erythema spores on the eyelids and under the chin as well as 
the bangs which were in a photosensitive distribution.  The 
examiner noted that the veteran had been seen on multiple 
visits with Dr. C. Elmets in the dermatology department at 
the University of Alabama from January 1999 to June 1999.  It 
was noted that multiple tests had been performed and that Dr. 
Elmets had diagnosed chronic actinic dermatitis.  The VA 
examiner also related a diagnosis of chronic actinic 
dermatis.  The Board observes that the examiner did not 
comment as to the manifestations attributable solely to the 
veteran's service-connected atopic dermatitis.  Additionally, 
the examiner did not provide any of the opinions requested 
pursuant to the November 1998 remand and noted above.  

The Board further notes that in an August 1999 statement, Dr. 
C. Elmets indicated that it was his impression that the 
veteran had a process called chronic actinic dermatitis.  He 
stated that such was an incapacitating condition in which 
patients were unable to tolerate even the smallest amounts of 
sunlight and even normal fluorescent lighting.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad 
v. Derwinski, 3 Vet.App. 213 (1992).  Additionally, the Court 
has also held that the RO must comply with the Board's remand 
instructions or explain its failure to complete the requested 
action.  Talley v. Brown, 6 Vet.App. 72, 74 (1993).  Also, in 
Stegall v. West, 11 Vet.App. 268 (1998), the Court held that 
a remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders and that a remand by the Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  Given the nature of the veteran's contentions; the 
examiner's failure, pursuant to the March 1999 VA 
dermatological examination, to provide information as to the 
manifestations, if any, attributable veteran's service-
connected atopic dermatitis as opposed to other non-service-
connected skin disorders and to provide the opinions 
requested by the Board; and in consideration of the Court's 
holdings in the cases noted above, specifically Talley and 
Stegall, as well as for the reasons stated in the November 
1998 remand; and as the veteran's entitlement to a total 
rating for compensation purposes based on individual 
unemployability is dependent upon an accurate assessment of 
her service-connected disabilities; the Board concludes that 
an additional VA dermatological examination should be 
scheduled prior to completion of appellate review.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should schedule the veteran for 
a VA dermatological examination in which 
the manifestations of her skin disorder 
should be described in detail.  An opinion 
is requested as to whether all of her skin 
manifestations derive from a common 
etiology.  If not, it should be explained 
how any respectively diagnosed skin 
conditions can be differentiated.  The 
attention of the examiner is directed to 
the comments offered by the appellant in a 
statement on a VA Form 21-4138 (JF) 
received from her on April 5, 1999.  The 
examiner is requested to comment on this 
statement, as well as those received from 
Drs.' Goldfarb and Elmets.  

3. Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




